Opinion by
Ekwall, J.
The per se value of the merchandise, as shown on the invoice, was converted on the informal entry to $55, and the» evidence disclosed that plaintiff had actually paid $45. The customs inspector testified that he did not recall discussing the value with the importer at the time of entry. The official papers disclosed that, at the time .the entry was prepared in the presence of the plaintiff, no complaint was made (section 16.12, Customs Regulations of 1943, as amended). The court held that the record was devoid of proof of the value of the merchandise under section 401, Tariff Act of 1930. The protest was therefore dismissed.